 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 1 of 13 PageID #: 6741



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

THE COURTLAND COMPANY, INC.,
a West Virginia Business Corporation,

           Plaintiff,

v.                                    Civil Action No. 2:18-cv-01230

UNION CARBIDE CORPORATION,
a New York Corporation,

           Defendant.


                     MEMORANDUM OPINION AND ORDER


           Pending are (1) the defendant’s objections to, or, in

the alternative, motion to strike, the plaintiff’s evidence

supporting its renewed motion for partial summary judgment,

filed on November 25, 2020 (ECF No. 192); (2) the plaintiff’s

objections to the defendant’s evidence submitted in opposition

to the plaintiff’s motion for partial summary judgment, filed on

December 9, 2020 (ECF No. 210); and (3) the defendant’s motion

to strike the plaintiff’s objections to the defendant’s

evidentiary submission, filed on December 11, 2020 (ECF No.

211).


                             I.    Background


            On November 3, 2020, the plaintiff filed its renewed

motion for partial summary judgment on its Count I claim for
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 2 of 13 PageID #: 6742



recovery of response costs and declaratory relief under the

Comprehensive Environmental Response, Compensation, and

Liability Act of 1980 (“CERCLA”), 42 U.S.C. §§ 9607(a), 9613(g).

See ECF No. 178; see also ECF No. 1.        The three current motions

concern challenges brought by the parties to their opponent’s

evidence submitted in support of or opposition to the summary-

judgment motion.


            The defendant’s objections or, alternatively, motion

to strike challenges the plaintiff’s evidence to the extent it

relates to the Filmont Site or the UCC Railyard, parcels of real

property owned by the defendant that are at issue in a related

case, Courtland Co. Inc. v. Union Carbide Corp., 2:19-cv-00894

(S.D.W. Va.).    See ECF No. 192.     In their briefing on the

filing, the parties dispute whether a motion requesting the

court to strike portions of a party’s evidentiary submission is

procedurally proper in the context of a motion for summary

judgment.   See ECF No. 209; EFC No. 212.


            The plaintiff’s objections challenge three

declarations – from (1) the defendant’s expert, Peter de Haven,

(2) the defendant’s Fed. R. Civ. P. 30(b)(6) corporate designee,

Jerome Cibrik, and (3) the defendant’s counsel, Patricia Bello –

that the defendant submitted in support of its opposition to the

plaintiff’s summary-judgment motion.        See ECF No. 210.      The

                                     2
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 3 of 13 PageID #: 6743



filing is 48 pages and lists objections to 55 statements from

the three declarations.      See id.       For each statement, the

plaintiff provides 6 or 7 bases for objecting, so that the

filing contains a total of 333 objections.           See id.   Many of the

listed objections contain brief, boilerplate citations to rules

of evidence followed by one or a few sentences of explanation.

See id.    For example, after setting forth the statement objected

to, the relevant portion of the eighth objection states as

follows:

                       Grounds for Objection: Unfair prejudice
             (Fed. R. Evid. 403); Hearsay without an exception
             (Fed. R. Evid. 801, 804); Lack of foundation (Fed. R.
             Evid. 602); Improper expert opinion which is not
             helpful to the trier of fact (Fed. R. Evid. 702(a)-
             (d)); not supported by admissible evidence Fed. R.
             Civ. P. 56(c)(2)); failure to demonstrate affiant is
             competent to testify. (Fed. R. Civ. P. 56(c)(4)).
             These statements are not helpful [to] the Court and
             are too vague for Plaintiff to respond to and are
             potentially based on improper evidence.

Id. at 8.


             In its motion to strike the plaintiff’s objections,

the defendant argues that separately filed objections, in

addition to a party’s briefing on a summary-judgment motion, is

not contemplated by the Federal or Local Rules of Civil

Procedure.    See ECF No. 211.     The defendant further argues that,

even if otherwise proper, the plaintiff’s 48-page filing far

exceeds the page limitation normally applied to filings of a



                                       3
    Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 4 of 13 PageID #: 6744



similar nature.       See id. (citing LR Civ P 7.1(a)(2)).         The

defendant thus requests the court to strike the plaintiff’s

objections.


              In a separate memorandum opinion and order, the court

has denied the plaintiff’s renewed motion for partial summary

judgment.      In so doing, the court did not find it necessary to

address any of the plaintiff’s evidence challenged by the

defendant.      Further, the court relied on only ten challenged

statements from two of the declarations to which the plaintiff

objects. 1     Thus, many of the disputes at issue in the three

current motions are now moot.


              However, the court addresses herein the plaintiff’s

objections to the statements the court relied on in denying the

plaintiff’s motion for partial summary judgment.             The court also

takes note of the approaching dispositive motions deadline and

anticipates that the parties’ forthcoming summary-judgment

briefing might include evidentiary challenges similar to those

raised by the three current motions.           In view of the parties’

disagreement regarding the procedures for raising such

challenges, the court, in the interests of judicial economy,



1 Specifically, the court relied on ¶¶ 7.c, 16, 17, 19, 21, 25,
28.d, and 43 of Mr. de Haven’s declaration and ¶¶ 25 and 27 of
Mr. Cibrik’s declaration.

                                        4
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 5 of 13 PageID #: 6745



sets forth the general framework for evidentiary challenges like

those currently before the court in the summary-judgment

context.


                          II.   Legal Standard


           When, at the summary-judgment stage, a party asserts

that materials cited by an opposing party to create a factual

dispute would not be admissible at trial, “a motion to strike is

no longer the favored (or authorized) method of challenging the

inadmissible nature of [the] evidentiary submission[].”            Propst

v. HWS Co., Inc., 148 F. Supp. 3d 506, 511 (W.D.N.C. 2015); see

also 11 James Wm. Moore et al., Moore’s Federal Practice §

56.91[4] (2021).    Rather, since the 2010 amendments to Rule 56,

the proper way to raise such a challenge is to “object that the

material cited to support or dispute a fact cannot be presented

in a form that would be admissible in evidence.”          Fed. R. Civ.

P. 56(c)(2) (emphasis added); see also id. advisory committee’s

note to 2020 amendments (explaining that “[t]here is no need to

make a separate motion to strike” and that “[t]he objection

functions much as an objection at trial, adjusted for the

pretrial setting”).


           Under Rule 56(c)(2), “the court may consider . . . the

content or substance of [the] otherwise inadmissible materials


                                     5
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 6 of 13 PageID #: 6746



where . . . ‘the party submitting the evidence shows that it

will be possible to put the information into an admissible

form.’”   Humphreys & Partners Architects, L.P. v. Lessard

Design, Inc., 790 F.3d 532, 538 (4th Cir. 2015) (internal

brackets and ellipsis omitted) (quoting 11 James Wm. Moore et

al., Moore’s Federal Practice § 56.91[2] (3d ed. 2015)).            “If [a

party] objects to the court’s consideration of ‘material cited

to support or dispute a fact,’ the [proponent] has the burden

‘to . . . explain the admissible form that is anticipated.’”

Id. at 538-39 (internal citations omitted) (quoting Fed. R. Civ.

P. 56(c)(2) and advisory committee’s note to 2010 amendments).


           However, blanket objections to the entirety of an

opponent’s evidentiary submission are plainly insufficient, and

the court is not obliged to consider them.         See Halebian v.

Berv, 869 F. Supp. 2d 420, 443 n.24 (S.D.N.Y. 2012).           Such

objections impermissibly impose on the proponent of that

evidence the task of advancing all possible grounds for

admission, while imposing on the court the task “recognizing and

then weighing the merit of all of the contrary grounds for

exclusion, none of which the objecting party has deigned to

bring to its attention.”      Id.; see also Hoffman v. Bailey, 257

F. Supp. 3d 801, 824 (E.D. La. 2017) (“It is not the [c]ourt’s

responsibility to comb through the record to determine the basis


                                     6
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 7 of 13 PageID #: 6747



for [the objecting party]’s cursory objections or to make

arguments on [its] behalf.”); Haack v. City of Carson City, No.

3:11–cv–00353–RAM, 2012 WL 3638767, at *6 (D. Nev. Aug. 22,

2012) (objections should not require the court to “engage in an

exercise of postulating how each of [the challenged materials]

is objectionable”).     For much the same reasons, unexplained,

boilerplate objections to large swathes of evidence are also

insufficient and do not warrant consideration.          See Sandoval v.

Cty. of San Diego, 985 F.3d 657, 665 (9th Cir. 2021) (holding

that district court’s decision to sustain “boilerplate one-word

objections” amounted to an abuse of discretion); W. Pac. Elec.

Co. Corp. v. Dragados/Flatiron, ___ F. Supp. 3d. ___, 2021 WL

1534472, at *6 (E.D. Cal. Apr. 19, 2021) (refusing to consider

“‘boilerplate recitations of evidentiary principles or blanket

objections without analysis applied to specific items of

evidence’” (quoting Stonefire Grill, Inc. v. FGF Brands, Inc.,

987 F. Supp. 2d 1023, 1033 (C.D. Cal. 2013))).          Such objections

are particularly unworthy of the court’s attention when they are

presented in a voluminous filing containing numerous objections.

See Capitol Records, LLC v. BlueBeat, LLC, 765 F. Supp. 2d 1198,

1200 n.1 (C.D. Cal. 2010) (“In motions for summary judgment with

numerous objections, it is often unnecessary and impractical for

a court to methodically scrutinize each objection and give a

full analysis of each argument raised” when “many of the

                                     7
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 8 of 13 PageID #: 6748



objections are boilerplate . . . or blanket objections[.]”

(internal quotation marks omitted)).


             Rather, to merit consideration, objections, at a

minimum, must specify the material being challenged and state

the basis for the objection with sufficient particularity and

explanation to permit the court to rule.         See Sandoval, 985 F.3d

at 666 (“unexplained generalized objections” that leave the

court “guessing at the arguments underlying them” are

“insufficient”); Sanders v. Callender, No. DKC 17-1721, 2019 WL

3717868 (D. Md. Aug. 6, 2019) (“bare assertions that the

materials . . . are inadmissible without explanation as to why

each individual item is ineligible for submission” are not

enough); Reinlasoder v. City of Colstrip, No. CV-12-107-BLG-SHE-

CSO, 2013 WL 6048913, at *7 (D. Mont. Nov. 14, 2013)

(“[O]bjections . . . must be stated with enough particularity to

permit the [c]ourt to rule.”).


             Although the Rules Committee made clear in the 2010

amendments to Rule 56 that objecting, rather than filing a

motion to strike, is the correct way to challenge the

admissibility of submitted materials’ content at the summary

judgment stage, it did not specify any procedural method for

raising such objections.      This has left courts and litigants in

the lurch.    See generally 11 Moore, supra, § 56.91[5]-[6].          One

                                     8
    Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 9 of 13 PageID #: 6749



method of raising objections is to allow the objecting party to

present them in a separate filing, as the plaintiff has done in

this case, and to permit briefing on the objections separately

from the parties’ summary-judgment briefing.             See id.   The

problem with this method is that it may be abused as a means of

circumventing the page limitations and deadlines otherwise

applicable to summary-judgment motions and briefs.              See id.

Another method is for the objecting party to include its

objections, and the proponent to include responses thereto,

within the parties’ summary-judgment briefing.             See id.    This

method permits the parties to easily follow, and the court to

easily enforce, existing page limitations and deadlines, but it

has the drawback of likely prompting the parties to seek leave

to file sur-replies. 2       This court has not, by Local Rule or

otherwise, selected a method for litigants to raise Rule

56(c)(2) objections.




2 In many cases, the party defending against summary judgment
will submit its evidence at the time it files its responsive
brief. Thus, if parties must raise Rule 56(c)(2) objections in
their summary-judgment briefing, the party moving for summary
judgment will likely have the first opportunity to raise its
objections in its reply brief, and the non-movant would require
a sur-reply to respond to the objections. See 11 Moore, supra,
§ 56.91[6].

                                        9
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 10 of 13 PageID #: 6750



                             III. Discussion


           As the defendant observes, neither the Federal Rules

nor the Local Rules expressly authorize the plaintiff to submit

its Rule 56(c)(2) objections in a separate filing.           And, as the

defendant points out, the plaintiff’s 48-page filing far exceeds

the 20-page limitation placed on memoranda in support of

motions, including motions to strike, which Rule 56(c)(2)

objections are intended to replace in the summary-judgment

context.   See LR Civ P 7.1(a)(2).         The court further notes that

the plaintiff should be aware of the page limitation, as it

asked for the court’s leave to file a 35-page memorandum in

support of its motion for partial summary judgment, see ECF No.

179, and has asked for similar relief in this matter on three

previous occasions, see ECF No. 24; ECF No. 78; ECF No. 159.


           The court believes that the plaintiff’s filing of a

separate 48-page objection without authorization from the court

or the Federal or Local Rules might well be characterized by

some as abusive.     See 11 Moore, supra, § 56.91[5].        However,

Rule 56(c)(2) does contemplate that the kind of evidentiary

challenge raised by the plaintiff will be accomplished through

objection, not a separate motion.         And the Local Rules’ page

limitation applies expressly to memoranda filed in conjunction

with motions, not to objections.          See LR Civ P 7.1(a)(2).     For

                                     10
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 11 of 13 PageID #: 6751



these reasons and because, as explained more fully hereafter,

plaintiff’s objections may be disposed of on other grounds, the

court declines to decide the objections on the ground that they

are presented in an unauthorized or improper filing.


           Going forward, however, the court directs the parties

to present any Rule 56(c)(2) objections they may wish to raise

as follows:

     1.    The party defending against summary        judgment shall
           separately file objections no later        than the date on
           which it files its response brief.         The moving party
           shall separately file a response to        these objections,
           if any, no later than the same date        it files its reply
           brief.

     2.    The party moving for summary judgment shall separately
           file objections no later than the date on which it
           files its reply brief. The party defending against
           summary judgment shall separately file a response to
           these objections, if any, no later than 7 days after
           the moving party files its reply brief.

     3.    No replies in support of the objections are permitted
           except by leave of the court.

     4.    The objections and responses thereto are limited to 15
           pages and must otherwise conform to the rules for
           formatting memoranda found in LR Civ P 7.1(3)-(4).
           Motions to exceed this page limitation will be denied
           absent a showing of good cause.

           Moving on to the objections themselves, the court, as

explained earlier, relied on only ten statements – eight from

Mr. de Haven’s declaration and two from Mr. Cibrik’s declaration

– challenged by the plaintiff in deciding the plaintiff’s

summary-judgment motion.      Having reviewed the plaintiff’s

                                     11
    Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 12 of 13 PageID #: 6752



objections to these statements (i.e., Objection Nos. 3, 15, 16,

17, 18, 22, 34, 46, 49, and 50), the court concludes that the

basis for the objections are not stated with sufficient

particularity and explanation to permit the court to rule on

them.      Further, the fact that the objections are presented in a

voluminous filing along with numerous other vague, unexplained,

boilerplate objections weighs heavily against their

consideration by the court.          For these reasons, the court

overrules the plaintiff’s objections to the portions of the

declarations the court relied on in deciding the plaintiff’s

motion for summary judgment. 3


              As explained earlier, the challenges raised to the

plaintiff’s evidence by the defendant’s alternative objections

or motion to strike are moot, and the filing may thus be

overruled or denied.        The plaintiff’s objections to the

statements the court did not rely on in deciding the plaintiff’s

motion for partial summary judgment are also moot, and the

objections may thus be overruled.            Because the court overrules

the plaintiff’s objections, the defendant’s motion to strike the




3 Additionally, having reviewed the objections, they appear
overwhelmingly to present arguments regarding the weight a
factfinder should give to the ten statements at issue rather
than regarding whether the statements are capable of being
offered in an admissible form at trial.

                                        12
 Case 2:18-cv-01230 Document 279 Filed 05/25/21 Page 13 of 13 PageID #: 6753



objections is moot.


                             IV.   Conclusion


           For the foregoing reasons, it is ORDERED that:


     1.    the defendant’s objections to, or, in the alternative,

           motion to strike (ECF No. 192) be, and hereby it is,

           overruled and denied as moot;

     2.    the plaintiff’s objections (ECF No. 210) be, and

           hereby they are, overruled; and

     3.    the defendant’s motion to strike (ECF No. 211) be, and

           hereby it is, denied as moot.


           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                          ENTER: May 25, 2021




                                     13
